Citation Nr: 1025682	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  03-34 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to October 
1975.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision of the Washington, 
D.C., Regional Office (RO) of the Department of Veterans Affairs 
(VA). The RO in Roanoke, Virginia, has since assumed 
jurisdiction, and that office forwarded the appeal to the Board.

The Veteran provided testimony at RO hearings conducted in 
November 2000 and in April 2002 and at a Board Central Office 
hearing in April 2005.  Transcripts of these proceedings have 
been made a permanent part of the record.

In December 2003, VA received the Veteran's substantive appeal 
concerning the denial of his claims for service connection for a 
right knee disorder and gastritis.  However, a rating decision 
since issued - in January 2010, granted those claims and he has 
not appealed either the initial disability ratings or effective 
dates assigned.  Therefore, those claims are not currently on 
appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (where an appealed claim for service connection 
is granted during the pendency of the appeal, a second notice of 
disagreement (NOD) must thereafter be timely filed to initiate 
appellate review of the claim concerning "downstream" issues such 
as the compensation level assigned for the disability and the 
effective date).  See, too, 38 C.F.R. § 20.200 (2009).


FINDING OF FACT

Chronic in-service symptoms and continuous post- service symptoms 
relating to his bilateral foot disorder are established, and the 
weight of the competent evidence is at least in relative 
equipoise on the question of whether the currently diagnosed 
bilateral foot disorder is related to his service.




CONCLUSION OF LAW

The criteria for service connection for the Veteran's bilateral 
foot disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish direct service connection, the record must contain: 
(1) medical evidence of a current disorder; (2) medical evidence, 
or in certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease; and, (3) 
medical evidence of a nexus between the current disorder and the 
in-service disease or injury.  In other words, entitlement to 
service connection for a particular disorder requires evidence of 
the existence of a current disorder and evidence that the 
disorder resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

In addition, if a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
However, continuity of symptoms is required where a disorder in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence supports 
the claim or is in relative equipoise, with the Veteran 
prevailing in either case, or whether the preponderance of the 
evidence is against the claim, in which case, service connection 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Taking the first element of service connection, the Veteran has a 
current diagnosis of a bilateral foot disorder.  At the October 
2006 VA compensation examination, X-rays showed that the Veteran 
has mild arthritic changes in the joints of his feet.  
Additionally, at the examination, the Veteran was diagnosed with 
pes planus and an equinus deformity in both feet.

The Board further notes that the lay and medical evidence 
documents a continuity of symptomatology of the Veteran's current 
bilateral foot disorder both during service and since his 
discharge from service.

The lay evidence includes the Veteran's April 2005 hearing 
testimony.  The Board notes that the chronicity of in-service 
symptomatology may be established by lay evidence.  See Horowitz 
v. Brown, 5 Vet. App. 217, 221-22 (1993) (finding that lay 
statements are competent on in-service symptoms and post-service 
symptoms of dizziness, loss of balance, hearing trouble, stumble 
and fall, and tinnitus that later formed the basis of diagnosis 
of Meniere's disease); Savage v. Gober, 10 Vet. App. 488, 496-97 
(1997) (holding sworn post-service testimony alone is sufficient 
to establish in-service fall and symptoms, and no specific in-
service medical notation, let alone diagnosis, is required).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); see Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (finding, "although interest may affect the 
credibility of testimony, it does not affect competency to 
testify").

In this case, the Board finds that the Veteran is competent to 
report symptoms because this requires only personal knowledge as 
it comes to him through his senses.  Layno, 6 Vet. App. at 470.  
He has indicated that during service and since service, he has 
suffered from swelling, numbness, and pain in his feet, all 
associated with a bilateral foot disorder.

The Board also finds that the Veteran's statements are credible.  
In determining whether statements submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
Here, as discussed further below, the Veteran's contentions 
regarding his feet problems are consistent with the medical 
record as a whole.  The medical evidence confirms that he has 
been treated continuously for his symptoms over the years.  Also, 
his statements are internally consistent as the Veteran has never 
alleged any etiology for his disorder other than the in-service 
incurrence of the problem.  The Board further notes the presence 
of this consistency in statements made to VA and private 
treatment providers over the years.  See Rucker, 10 Vet. App. at 
73 (observing that although formal rules of evidence do not apply 
before the Board, recourse to the Federal Rules of Evidence may 
be appropriate; statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because the 
declarant has a strong motive to tell the truth in order to 
receive proper care).

The lay evidence in this case is further supported by the 
objective, medical record.  Service treatment records (STRs) show 
that the Veteran was afforded treatment for pain in the right 
foot beginning in January 1975.  A February 1975 report shows a 
diagnosis of right foot metatarsalgia secondary to training.  The 
Veteran was discharged from the military in October 1975.  In 
October 1975, the Veteran filed his initial claim for service 
connection for a bilateral foot disorder.

In a December 1975 VA compensation examination, the Veteran 
reported having complaints of recurrent swelling and stiffness in 
his feet.  The X-ray revealed no abnormality of the feet.  The 
Veteran was diagnosed with a history of swelling in his feet.
At a December 1976 VA compensation examination, the Veteran 
reported pain and swelling in his right foot.  The VA examiner 
noted that the Veteran's foot joint was swollen and painful.

In January 1978, the Veteran was seen by the VA Medical Center 
(VAMC) for numbness of his left foot.

At a February 1978 VA compensation examination, the Veteran 
reported bilateral feet pain.

At a June 1985 private medical examination, the physician 
reported that the Veteran had pain in his toes and numbness in 
his feet.  The Veteran had hypoesthesia over the outer portion of 
one of his feet.

At an October 1985 VA compensation examination, the Veteran 
reported recurrent pain, numbness, and swelling in his left foot.  
The VA examiner found that the Veteran had hypoesthesia in his 
left foot.

In February and March 1993, the Veteran was treated by a private 
hospital and the VA for swollen and painful feet.

In August 1993, the Veteran was treated by the VA for his left 
foot.  The Veteran stated that his foot was traumatized several 
years ago.  

At a February 1997 VA compensation examination, the Veteran 
reported numbness and tingling in the toes of his left foot.

At the August 1997 VA compensation examination, the Veteran 
reported tingling in his toes.

In September 1997, the Veteran was seen by the VA for numbness 
and tingling in his feet.

These medical records alone account for a continuity of 
symptomatology for the majority of the years since the Veteran's 
discharge from service.  Further, recent VA treatment notes and 
VA compensation examinations also document the Veteran's 
continuous symptoms of feet problems.

Given the totality of the evidence here, the Board finds that 
chronic in-service symptoms and continuous post-service symptoms 
relating to his bilateral foot disorder have been established.  
Given this finding, it is not necessary to determine whether a 
nexus exists between the Veteran's current symptoms and his 
symptoms in service.  Such an opinion was provided in a VA 
examination of October 2009, however, the examiner failed to 
address the continuous nature of the Veteran's complaints and 
reported treatment.  

In sum, the Board finds that the preponderance of the evidence is 
in favor of the claim for service connection.  As such, the 
appeal is granted.

Notice and Assistance

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification requirements.  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, it is the 
Board's conclusion that the new law does not preclude the Board 
from adjudicating the Veteran's claim for service connection.  
This is so because the Board is taking action favorable to the 
Veteran by granting service connection for the claim on appeal; a 
decision at this point poses no risk of prejudice to the Veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).




ORDER

The claim for service connection for a bilateral foot disorder is 
granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


